Quillian, Presiding Judge.
Defendant appeals his conviction for armed robbery. Held:
The sole enumeration is that evidence of a subsequent robbery by defendant was erroneously admitted, placing his character in issue.
Defendant’s co-defendant’s appeal was decided by this court in Askew v. State, 145 Ga. App. 164 (243 SE2d 334), in which the same enumeration was considered. The holding was that "[T]he evidence of the independent robbery committed on November 20,. 1976 in Carroll *176County was admissible as it tended to show identity and common scheme or plan. Hamilton v. State, 239 Ga. 72 (235 SE2d 515).” Id. at 165. Our examination of the same transcript of evidence reveals no basis for arriving at a different result in this case.
Submitted January 7, 1979
Decided January 24, 1980.
Robert Benham, for appellant.
William A. Foster, HI, District Attorney, Barbara V. Tinsley, Assistant District Attorney, for appellee.

Judgment affirmed.


Shulman and Carley, JJ., concur.